Case 7:18-cv-00084-WLS Document 36 Filed 02/26/20 Page 1of5
Case 7:18-cv-00084-WLS Document 33-2 Filed 01/22/20 Page 1 of5

Filed at 4:39? MM
2h , 20 ti

 

 

IN THE UNITED STATES DISTRICT COURT ( BCL
FOR THE MIDDLE DISTRICT OF GEORGIA — “DEPUTY CLERK, US. DISTRICT COURT
VALDOSTA DIVISION - MIDDLE DISTRICT OF GEORGIA
IN RE: FLOWERS FOODS INC. )
DERIVATIVE LITIGATION ) Master File No.: 7:18-cv-00084-WLS
: )
)

 

ORDER APPROVING DERIVATIVE SETTLEMENT
AND ORDER OF DISMISSAL WITH PREJUDICE

This matter came before the Court for hearing pursuant to the Order of this Court, dated
November 4, Z0\ 4 , on Plaintiffs’ Motion for Final Approval of Derivative Settlement
(“Settlement”) set forth in the Stipulation and Agreement of Settlement, dated October 28, 2019
(the “Stipulation’’) (Doc, 27-1). Due and adequate notice having been given of the Settlement, and
the Court having considered all papers filed and proceedings had herein, and otherwise being fully
_ informed in the premises and good cause appearing therefor, IT IS HEREBY ORDERED,
ADJUDGED AND DECREED that:

1. The Court GRANTS Plaintiffs’ Motion for Final Approval of Derivative Settlement
(Doc. ).

2. This Order Approving Derivative Settlement and Order of Dismissal With
Prejudice (the “District Court Approval Order”) incorporates by reference the definitions in the
Stipulation, and all capitalized terms used herein shall have the same meanings as set forth in the
Stipulation (in addition to those capitalized terms defined herein).

3. The Court finds that the notice provided to Current Flowers Stockholders was the

best notice practicable under the circumstances of these proceedings and of the matters set forth
therein, including the Settlement set forth in the Stipulation, to all Persons entitled to such notice.
The notice fully satisfied the requirements of Federal Rule of Civil Procedure 23,1 and the

requirements of due process.
Case 7:18-cv-00084-WLS Document 36 Filed 02/26/20 Page 2 of 5
Case 7:18-cv-00084-WLS Document 33-2 Filed 01/22/20 Page 2 of 5

4, The Court finds that the terms of the Stipulation and Settlement are fair, reasonable,
and adequate as to each of the Settling Parties, and hereby finally approves the Stipulation and
Settlement in all respects, and orders the Settling Parties to implement and consummate its terms
to the extent the Settling Parties have not already done so. Without further order of the Court, the
Settling Parties may agree to reasonable extensions of time to carry out any of the provisions of
the Stipulation.

5. The Federal Derivative Action and all claims contained therein, as well as all of the
Released Claims, are dismissed WITH PREJUDICE. As among the Settling Parties, the parties
are to bear their own costs, except as otherwise provided in the Stipulation or below.

6. Upon the Effective Date, the Releasing Persons (on behalf of themselves and
derivatively on behalf of Flowers) shall be deemed to have, and by operation of the Judgment shall
have, fully, finally, and forever released, relinquished, and discharged the Released Persons from
the Released Claims. The Releasing Persons shall be deemed to have, and by operation of the
Judgment shall have, covenanted not to sue any Released Person with respect to any Released
Claims, and shall be permanently barred and enjoined from initiating, instituting, commencing,
maintaining, or prosecuting any of the Released Claims against any of the Released Persons. The
Releasing Persons shall be deemed to have waived and relinquished, to the fullest extent permitted
’ by law, the provisions, rights, and benefits of any state, federal, or foreign law, or principle of
common law, which may have the effect of limiting the foregoing release. The foregoing release
shall include a release of Unknown Claims.

7. Upon the Effective Date, Defendants and each of the other Released Persons shall
. be deemed to have, and by operation of the Judgment shall have, fully, finally, and forever released,

relinquished, and discharged Plaintiffs, Shareholder, Plaintiffs’ Counsel, and
Case 7:18-cv-00084-WLS Document 36 Filed 02/26/20 Page 3 of 5
Case 7:18-cv-00084-WLS Document 33-2 Filed 01/22/20 Page 3 of5

Shareholder’s Counsel from all claims, sanctions, actions, liabilities, or damages arising out of,
relating to, or in connection with the institution, prosecution, assertion, settlement, or resolution of
. the Actions, the Shareholder Demand, or the Released Claims. The foregoing release includes a
release of Unknown Claims.

8. Notwithstanding §{] 6 through 7 above, nothing in this District Court Approval
Order or the Judgment shall provide a release of any claims to enforce the Stipulation, the
. Settlement, or the Judgment or bar any action by any Settling Party to enforce the terms of the
Stipulation, the Settlement, or the Judgment. In addition, nothing in §§ 6 through 7 above is
intended to release any rights to indemnification, insurance coverage, or advancement of expenses
that any Released Person has or may have under any insurance policy, contract, bylaw, or charter
provision, or under Georgia law, including, but not limited to, any rights any Released Person has
or may have related to any pending or threatened civil or government proceedings.

9, The Court hereby approves the Fee Award as fair and reasonable, which amount
shall be paid to Plaintiffs’ Counsel and Shareholder’s Counsel in accordance with the terms set
forth in the Stipulation.

10. | The Court hereby approves the Service Awards to be paid in accordance with the
terms set forth in the Stipulation.

11. The provisions contained in the Stipulation (including any exhibits attached
thereto) shall not be deemed a presumption, concession, or admission by any Settling Party of
’ (i) any fault, liability, or wrongdoing, or (ii) lack of merit as to any facts or claims alleged or
asserted in the Actions or in any other action or proceeding. The provisions contained in the
Stipulation shall not be interpreted, construed, deemed, invoked, offered, or received into evidence

or otherwise used by any person in the Actions or in any other action or proceeding, whether civil,
Case 7:18-cv-00084-WLS Document 36 Filed 02/26/20 Page 4 of 5
Case 7:18-cv-00084-WLS Document 33-2 Filed 01/22/20 Page 4 of5

criminal, or administrative, except in connection with any proceeding to enforce the terms of the
Settlement. The Released Persons may file the Stipulation, this District Court Approval Order,
and/or the Judgment in any action that may be brought against them in order to support a defense
or counterclaim based on principles of res judicata, collateral estoppel, full faith and credit, breach
’ of contract, release, good faith settlement, judgment bar or reduction, or any other theory of claim
preclusion or issue preclusion or similar defense or counterclaim.

12. During the course of the Federal Derivative Action, the parties and their respective
counsel at all times complied with the requirements of Federal Rule of Civil Procedure 11.

13. Without affecting the finality of this District Court Approval Order and the
Judgment in any way, this Court hereby retains continuing jurisdiction over the Federal Derivative
Action to enter any further orders as may be necessary to effectuate, implement, and enforce the
Stipulation and the Settlement provided for therein and the provisions of this District Court
. Approval Order. The Settling Parties and each Current Flowers Stockholder are hereby deemed to
have irrevocably submitted to the exclusive jurisdiction of this Court for the purpose of any suit,
action, proceeding, or dispute arising out of or relating to the Settlement or the Stipulation,
including the exhibits thereto, and only for such purposes. Without limiting the generality of the
foregoing, and without affecting the finality of the Judgment, the Court retains exclusive
jurisdiction over any such suit, action, or proceeding. Solely for purposes of such suit, action, or
proceeding, to the fullest extent they may effectively do so under applicable law, the Settling
Parties and Current Flowers Stockholders are hereby deemed to have irrevocably waived and
agreed not to assert, by way of motion, as a defense or otherwise, any claim or objection that they
are not subject to the jurisdiction of this Court, or that this Court is, in any way, an improper venue

or an inconvenient forum.
Case 7:18-cv-00084-WLS Document 36 Filed 02/26/20 Page 5of5
Case 7:18-cv-00084-WLS Document 33-2 Filed 01/22/20 Page5of5

14. In the event that the Settlement does not become effective in accordance with the
terms of the Stipulation, the parties shall move the Court to vacate this District Court Approval
Order and the Judgment, so that all Orders entered and releases delivered in connection with the
Stipulation, District Court Approval Order, and Judgment shall be null and void, except as
otherwise provided for in the Stipulation.

15. | This District Court Approval Order and the Judgment is a final and appealable
resolution in the Federal Derivative Action as to all claims and the Court directs immediate entry
of the Judgment forthwith by the Clerk in accordance with Rule 58, Federal Rules of Civil
Procedure, dismissing the Federal Derivative Action with prejudice.

IT IS SO ORDERED.

DATED: __2/2@/20 UW Lud qfrmet

THE HONORABLE W. LOUIS SANDS
SENIOR UNITED STATES DISTRICT JUDGE
